EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arthur J. Bobel on 4/22/21.
The application has been amended as follows: 
See attached appendix Amendments to the Claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Nimbalker (US 20120163305 A1) discloses sending first information comprising control information for scheduling system information in paragraphs 3 and 23 and discloses sending second information comprises control information for scheduling at least one of a paging message or a random access response message in paragraph 36. However, Nimbalker does not disclose that the frequency resource used to send the second information may be the same frequency resource as the frequency resource used to transmit the first information or a different frequency resource of the same carrier, based upon whether second transmission resource information or resource identification information is sent before the second information. Lee (US 20110274074 A1) discloses in paragraph 30 that the frequency resource used to transmit the second information may be a different frequency resource of the same carrier as the frequency resource used to transmit the first information and would be obvious to combine with Nimbalker because doing so would enhance service efficiency as compared to having to use distinct carriers. However, Lee also does not disclose that the frequency resource used to send the second information may be the same frequency resource as the frequency resource used to transmit the first information or a different frequency resource based upon whether second transmission resource information or resource identification information is sent before the second information. Nishio (US 20130003692 A1) discloses in paragraphs 16 and 33 the transmission of resource identification information and that which frequency resource is used to transmit the second information being based on the resource identification information. However, Nishio discloses that the frequency resource that is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/SAAD KHAWAR/Primary Examiner, Art Unit 2412